Exhibit 10.1
 
Execution Version


 
BACKSTOP AGREEMENT
 
This BACKSTOP AGREEMENT (this “Agreement”), dated as of March 3, 2015, is
entered into by and between CorMedix Inc., a Delaware corporation with offices
located at 1430 U.S. Highway 202, Suite 200, Bedminster, NJ 07921
(the “Company”), and Manchester Securities Corp. (the “Buyer”).


RECITALS


WHEREAS, the Company has entered into that certain Letter Agreement (as defined
below);


WHEREAS, in order to facilitate the transactions contemplated by the Letter
Agreement, pursuant to this Agreement, and subject to the terms, conditions and
limitations set forth herein and in consideration of the issuance of warrants to
acquire 200,000 shares of common stock, $0.001, par value per share, of the
Company (the “Common Stock”) at an exercise price of $7.00 per share, such
warrants in the form attached hereto as Exhibit A (the “Warrants”) and the
exchange of certain warrants of the Company, the Buyer has agreed to make a loan
to the Company equal to the Backstop Amount (as defined below) pursuant to one
or more senior unsecured convertible notes, in the form attached hereto as
Exhibit B (the “Notes”), which Notes shall be convertible into shares of common
stock, $0.001 par value per share, of the Company (the “Common Stock”) (as
converted, collectively, together with any shares of Common Stock issuable as
interest or otherwise pursuant to such Notes, the “Conversion Shares”).
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Buyer hereby
agree as follows:
 
 
1.  
BACKSTOP COMMITMENT.

 
(a) The Loan.  Subject to the satisfaction (or waiver) of the conditions set
forth in this Section 1, on April 30, 2015 (the “Backstop Date”), the Company
shall have the right, upon two days prior written notice from the Backstop Date,
to require the Buyer to make a loan to the Company (such right, the “Call
Right”) in the original principal amount equal to (a) $4,500,000 minus (b) gross
proceeds received or receivable pursuant to a delivered notice to exercise by
the Company in connection with the exercise of (or delivery of a notice to
exercise) any of the Company’s warrants that were issued in connection with the
Company’s initial public offering (such warrants, the “IPO Warrants”) by any of
its warrant holders on or before the Backstop Date (the “Backstop Amount”),
provided that the Backstop Amount shall not exceed $3,000,000. To the extent the
Company does not deliver notice of its intent to exercise the Call Right as
provided herein, the Company shall be deemed to have waived its Call Right and
the Buyer shall cease to be obligated to make a loan to the Company pursuant to
this Agreement and the other Transaction Documents.
 
 
 
1

--------------------------------------------------------------------------------

 
 
(b) Loan Transactions.  On the Backstop Date, and subject to the conditions set
forth in this Section 1, upon written notice to exercise the Call Right as
provided for in Section 1 and provided the Backstop Amount is greater than zero
as of the Backstop Date, the Company shall deliver to the Buyer, a Note in the
original principal amount of the Backstop Amount against delivery by the Buyer
by wire transfer in immediately available funds of the Backstop Amount.
 
(c) Conditions to the Buyer’s Obligation to Purchase the Notes. Notwithstanding
anything to the contrary, the obligation of the Buyer hereunder to purchase its
Note on the Backstop Date to the extent the Call Right is exercised is subject
to the satisfaction, at or before the Backstop Date, of each of the following
conditions, provided that these conditions are for the Buyer’s sole benefit and
may be waived by the Buyer at any time in its sole discretion by providing the
Company with prior written notice thereof:
 
(i) The Company shall have duly executed and delivered to the Buyer each of the
Transaction Documents (other than the Note)  to which it is a party as set forth
in Section 2(d) and the Company shall have duly executed and delivered to the
Buyer a Note in the original principal amount of the Backstop Amount.
 
(ii) The Buyer shall have received the opinion of Wyrick Robbins Yates & Ponton
LLP, the Company’s counsel, dated as of the Backstop Date, in the form
acceptable to the Buyer, with respect to the Notes.
 
(iii) The Company shall have delivered to the Buyer a copy of the Irrevocable
Transfer Agent Instructions, in the form acceptable to the Buyer, which
instructions shall have been delivered to and acknowledged in writing by the
Company’s transfer agent.
 
(iv) The Company shall have delivered to the Buyer a certificate evidencing the
formation and good standing of the Company in the Company’s jurisdiction of
formation issued by the Secretary of State of such jurisdiction of formation as
of a date within ten (10) days of the Backstop Date.
 
(v) The Company shall have delivered to the Buyer a certificate, in the form
acceptable to the Buyer, executed by the Secretary of the Company and dated as
of the Backstop Date, attaching (i) the resolutions adopted by the Company’s
Board of Directors in a form reasonably acceptable to the Buyer, which
resolutions shall approve each of the Transaction Documents and the transactions
contemplated thereby, (ii) the Certificate of Incorporation of the Company and
(iii) the Bylaws of the Company, each as in effect as of the Backstop Date.
 
(vi) Each and every representation and warranty of the Company shall be true and
correct in all material respects (other than representations and warranties that
are already qualified by materiality or Material Adverse Effect which shall be
true and correct in all respects) as of the date when made and as of the
Backstop Date as though originally made at that time (except for representations
and warranties that speak as of a specific date, which shall be true and correct
as of such specific date).
 
(vii) The Company shall have performed, satisfied and complied in all material
respects with the covenants, agreements and conditions required to be performed,
satisfied or complied with by the Company at or prior to the Backstop Date.
 
 
 
2

--------------------------------------------------------------------------------

 
 
(viii) The Company shall have delivered to the Buyer a certificate, duly
executed by the Chief Executive Officer of the Company, dated as of the Backstop
Date, certifying that the conditions set forth in Section 1(c)(vi) and Section
1(c)(vii) have been satisfied.
 
(ix) The Common Stock (I) shall be designated for quotation or listed (as
applicable) on an Eligible Market (as defined below) and (II) shall not have
been suspended, as of the Backstop Date, by the Securities and Exchange
Commission (the “SEC”) or the Eligible Market from trading on the Eligible
Market nor shall suspension by the SEC or the Principal Market (as defined
below) have been threatened, as of the Backstop Date, either (A) in writing by
the SEC or the Principal Market or (B) by falling below the minimum maintenance
requirements of the Principal Market.
 
(x) The Company shall have obtained all governmental, regulatory or third party
consents and approvals, if any, necessary for the sale of the Securities (as
defined below), including without limitation, those required by the Principal
Market, if any.
 
(xi) No stockholder approval of the Company shall be required in connection with
the issuance of the Note or the issuance of the Conversion Shares as of the
Backstop Date.
 
(xii) No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
Governmental Entity (as defined below) of competent jurisdiction that prohibits
the consummation of any of the transactions contemplated by the Transaction
Documents.
 
(xiii) Since the date of execution of this Agreement, no event or series of
events shall have occurred that have or would reasonably be expected to result
in a Material Adverse Effect (as defined below).
 
(xiv) From the date hereof to the Backstop Date, (i) trading in the Common Stock
shall not have been suspended by the SEC or the Principal Market, and, (ii) at
any time prior to the Backstop Date, trading in securities generally as reported
by Bloomberg L.P. shall not have been suspended or limited, or minimum prices
shall not have been established on securities whose trades are reported by such
service, or on the Principal Market, nor shall a banking moratorium have been
declared either by the United States or New York State authorities nor shall
there have occurred any material outbreak or escalation of hostilities or other
national or international calamity of such magnitude in its effect on, or any
material adverse change in, any financial market which, in each case, in the
reasonable judgment of the Buyer, makes it impracticable or inadvisable to
purchase the Note on the Backstop Date.
 
(xv)   No action, suit or proceeding before any arbitrator or any governmental
authority shall have been commenced, and no investigation by any governmental
authority shall have been threatened, against the Company or any Subsidiary, or
any of the Company or any Subsidiary or the Buyer, or any of the Buyer’s
officers, directors or affiliates, seeking to restrain, prevent or change the
transactions contemplated by this Agreement, or seeking damages in connection
with such transactions.
 
(xvi) The Company and its Subsidiaries shall have delivered to the Buyer such
other documents relating to the transactions contemplated by this Agreement as
the Buyer or its counsel may reasonably request.
 
(xvii) All IPO Warrants (other than the Amended March Warrants) (as defined
below) shall have been exercised by their respective warrant holders or
otherwise expired, in each case, by the Backstop Date.
 
 
 
3

--------------------------------------------------------------------------------

 
 
(d) Conditions to the Obligation of the Company to Issue Notes. The obligation
of the Company hereunder to issue and sell the Notes to the Buyer on the
Backstop Date is subject to the satisfaction, at or before the  Backstop Date,
of each of the following conditions, provided that these conditions are for the
Company’s sole benefit and may be waived by the Company at any time in its sole
discretion by providing the Buyer with prior written notice thereof:
 
(i) The Buyer shall have executed each of the Transaction Documents (other than
this Agreement) to which it is a party and delivered the same to the Company.
 
(ii) The Buyer shall have delivered to the Company the Backstop Amount on the
Backstop Date by wire transfer of immediately available funds pursuant to the
wire instructions provided by the Company.
 
(iii) The representations and warranties of the Buyer shall be true and correct
in all material respects as of the date when made and as of the Backstop Date as
though originally made at that time (except for representations and warranties
that speak as of a specific date, which shall be true and correct as of such
specific date).
 
(iv) The Buyer shall have performed, satisfied and complied in all material
respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Buyer at or prior
to the Backstop Date.
 
2.  
ISSUANCE OF WARRANTS

 
(a) Issuance of Warrants.  Subject to the terms and conditions set forth herein,
at the Closing (as defined below), the Company shall issue to the Buyer, and the
Buyer shall acquire from the Company on the Closing Date (as defined below),
Warrants to acquire 200,000 shares of Common Stock at an exercise price of $7.00
per share.
 
(b) Exchange of Amended Warrants.  Subject to the terms and conditions set forth
herein, at the Closing, (a) Buyer agrees to exchange the warrant expiring on
March 24, 2015 (the “March Warrant”) held by it for a new warrant to acquire
390,720 shares of Common Stock in the form attached hereto as Exhibit C (the
“Amended March Warrant”), (b) Buyer agrees to exchange the warrant expiring on
May 30, 2019 (the “May Warrant” and together with the “March Warrant”, the
“Existing Warrants”) held by it  for a new warrant to acquire 500,000 shares of
Common Stock in the form attached hereto as Exhibit D (the “Amended May Warrant”
and, together with the Amended March Warrant, the “Amended Warrants”), and (c)
the Company agrees to issue the Amended March Warrant and the Amended May
Warrant to the Buyer. The Company and Buyer agree that, as of the Closing Date,
the Existing Warrants shall cease to be outstanding and shall represent the
right to receive, upon surrender of the Existing Warrants to the Company at its
principal office, the Amended Warrants.  On the Closing Date, the Company will
issue the Amended Warrants for which such Existing Warrants were exchanged.  The
Existing Warrants, from and after the Closing Date, shall be deemed to have been
cancelled and shall represent the right of the Buyer to receive the  Amended
Warrants.
 
(c) Closing.  The issuance of the Warrants and the exchange of the Amended
Warrants as set forth in this Section 2 shall take place at a closing (the
“Closing”) to be held at the offices of Wyrick Robbins Yates & Ponton, LLP, 4101
Lake Boone Trail, Suite 300, Raleigh, North Carolina 27607, at 10:00 a.m.
(Eastern Time), on the date hereof.  The date on which the Closing occurs is
referred to herein as the “Closing Date”.
 
 
 
4

--------------------------------------------------------------------------------

 
 
(d) Closing Transactions.
 
(i) At the Closing, the Company shall deliver to the Buyer:
 
(1) a Warrant to acquire up to 200,000 shares of Common Stock at an exercise
price of $7.00 per share, duly executed by the Company.
 
(2) the Amended March Warrant, duly executed by the Company.
 
(3) the Amended May Warrant, duly executed by the Company.
 
(4) the registration rights agreement, by and between the Buyer and the Company,
in the form attached hereto as Exhibit E (the “Registration Rights Agreement”),
duly executed by the Company.
 
(5) the letter agreement, by and between Buyer and the Company, in the form
attached hereto as Exhibit F (the “Letter Agreement”, and together with the
Notes, the Warrants, Amended Warrants, Registration Rights Agreement and this
Agreement, the “Transaction Documents), duly executed by the Company.
 
(6)  an opinion of Wyrick Robbins Yates & Ponton LLP, the Company’s counsel,
dated as of the Closing Date, in the form acceptable to the Buyer, with respect
to the Warrants and Amended Warrants.
 
(7) a copy of the Irrevocable Transfer Agent Instructions, in the form
acceptable to the Buyer, which instructions shall have been delivered to and
acknowledged in writing by the Company’s transfer agent.
 
(ii) At the Closing, the Buyer shall deliver to the Company:
 
(1) the Registration Rights Agreement, duly executed by the Buyer.
 
(2) the Letter Agreement, duly executed by Buyer.
 
 
 
5

--------------------------------------------------------------------------------

 
 
2.  
BUYER’S REPRESENTATIONS AND WARRANTIES.

 
The Buyer represents and warrants to the Company that, as of the Closing Date
and as of the Backstop Date:
 
(a) Organization; Authority. The Buyer is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to enter into and to
consummate the transactions contemplated by the Transaction Documents to which
it is a party and otherwise to carry out its obligations hereunder and
thereunder.
 
(b) Validity; Enforcement.  This Agreement has been duly and validly authorized,
executed and delivered on behalf of the Buyer and constitutes the legal, valid
and binding obligations of the Buyer enforceable against the Buyer in accordance
with their respective terms, except as such enforceability may be limited by
general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.
 
(c) No Conflicts.  The execution, delivery and performance by the Buyer of this
Agreement and the consummation by the Buyer of the transactions contemplated
hereby and thereby will not (i) result in a violation of the organizational
documents of the Buyer, (ii) conflict with, or constitute a default (or an event
which with notice or lapse of time or both would become a default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Buyer is a
party, or (iii) result in a violation of any law, rule, regulation, order,
judgment  or decree (including federal and state securities laws) applicable to
the Buyer, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of the Buyer to perform its obligations hereunder.
 
(e)           Buyer Status.  As of the date hereof, the Buyer is an “accredited
investor” as defined in Rule 501 under the Securities Act of 1933, as amended
(the “Securities Act”).
 
(f)           General Solicitation.  The Buyer is not purchasing the Note,
Warrants or Warrant Shares as a result of any advertisement, article, notice or
other communication regarding the Note, Warrants, Amended Warrants or Warrant
Shares published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
solicitation or general advertisement.
 
3.  
REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 
The Company represents and warrants to the Buyer that, as of the Closing Date
and as of the Backstop Date and except as set forth in the Disclosure Schedule
hereto:
 
(a) Organization and Qualification. Each of the Company and its Subsidiaries (as
defined below) are entities duly organized and validly existing and in good
standing under the laws of the jurisdiction in which they are formed, and have
the requisite power and authorization to own their properties and to carry on
their business as now being conducted and as presently proposed to be conducted.
Each of the Company and each of its Subsidiaries is duly qualified as a foreign
entity to do business and is in good standing in every jurisdiction in which its
ownership of property or the nature of the business conducted by it makes such
qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not have a Material Adverse Effect. As
used in this Agreement, “Material Adverse Effect” means any material adverse
effect on (i) the business, properties, assets, liabilities, operations
(including results thereof), condition (financial or otherwise) or prospects of
the Company or any Subsidiary, individually or taken as a whole, (ii) the
transactions contemplated hereby or in any of the other Transaction Documents or
(iii) the authority or ability of the Company  to perform any of its obligations
under any of the Transaction Documents. Other than its Subsidiaries, there is no
Person (as defined in the Warrants) in which the Company, directly or
indirectly, (i) owns any of the capital stock or holds an equity or similar
interest or (ii) controls or operates all or any part of the business,
operations or administration of such Person. A “Subsidiary” means any Person in
which the Company, directly or indirectly, (i) owns any of the outstanding
capital stock or holds any equity or similar interest of such Person or (ii)
controls or operates all or any part of the business, operations or
administration of such Person, and all of the foregoing.  As of the date of this
Agreement, the Company has no Subsidiaries other than CorMedix Europe GmbH.


(b) Authorization; Enforcement; Validity.  The Company has the requisite power
and authority to enter into and perform its obligations under this Agreement and
the other Transaction Documents and to issue the Securities (as defined below)
in accordance with the terms hereof and thereof.  The execution and delivery of
this Agreement and the other Transaction Documents by the Company, and the
consummation by the Company of the transactions contemplated hereby and thereby
(including, without limitation, the issuance of the Notes and issuance of the
Conversion Shares issuable upon conversion of the Notes, the issuance of the
Warrants and the Amended Warrants and the reservation for issuance and issuance
of the Warrant Shares issuable upon exercise of the Warrants and Amended
Warrants) have been duly authorized by the Company’s board of directors or other
governing body and, no filing, consent or authorization is required by the
Company, its board of directors or its stockholders or other governing body.
This Agreement has been, and the other Transaction Documents to be delivered on
or prior to the Closing will be prior to Closing, duly executed and delivered by
the Company, and upon such execution will constitute the legal, valid and
binding obligations of the Company, enforceable against the Company in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies and except as rights to indemnification and to contribution may be
limited by federal or state securities law.  “Securities” means collectively,
the Warrants, the Amended Warrants, Warrant Shares, Notes and Conversion
Shares.  “Warrant Shares” means any shares of Common Stock issued pursuant to
the Warrants and the Amended Warrants.
 
 
 
6

--------------------------------------------------------------------------------

 
 
(c) Issuance of Securities.  The issuance of the Notes, Warrants and the Amended
Warrants are duly authorized and upon issuance in accordance with the terms of
the Transaction Documents shall be validly issued, fully paid and non-assessable
and free from all preemptive or similar rights, taxes, liens, charges and other
encumbrances with respect to the issuance thereof.  The Company shall have
reserved from its duly authorized capital stock as of the Closing Date, (i) not
less than 125% of the maximum number of Conversion Shares issuable upon
conversion of the Notes, including interest thereon (determined without taking
into account any limitations on the conversion of the Notes set forth therein
and assuming that the Notes are convertible at the initial Conversion Price (as
defined in the Notes) and (ii) the maximum number of Warrant Shares issuable
upon exercise of the Warrants and Amended Warrants (without taking into account
any limitations on the exercise of the Warrants set forth therein).  Upon
issuance or conversion in accordance with the Notes or exercise in accordance
with the Warrants (as the case may be), the Conversion Shares and the Warrant
Shares, respectively, when issued, will be validly issued, fully paid and
nonassessable and free from all preemptive or similar rights, taxes, liens,
charges and other encumbrances with respect to the issue thereof, with the
holders being entitled to all rights accorded to a holder of Common Stock.
 
(d) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company and its
Subsidiaries of the transactions contemplated hereby and thereby (including,
without limitation, the issuance of the Notes, the Warrants, the Conversion
Shares and the Warrant Shares and the reservation for issuance of the Conversion
Shares and the Warrant Shares as contemplated under Section 4(c) above) will not
(i) result in a violation of the Certificate of Incorporation (as defined below)
or other organizational documents of the Company or any of its Subsidiaries, any
capital stock of the Company or any of its Subsidiaries or Bylaws (as defined
below) of the Company or any of its Subsidiaries, (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company or any of its Subsidiaries is a party, or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including foreign, federal and state securities laws and regulations and the
rules and regulations of the NYSE MKT (the “Principal Market”) and including all
applicable federal laws, rules and regulations) applicable to the Company or any
of its Subsidiaries or by which any property or asset of the Company or any of
its Subsidiaries is bound or affected except, in the case of clause (ii) or
(iii) above, to the extent such violations that could not reasonably be expected
to have a Material Adverse Effect.
 
(e) Consents.  Neither the Company nor any Subsidiary is required to obtain any
consent from, authorization or order of, or make any filing or registration with
any Governmental Entity or other self-regulatory organization or body or any
other Person in order for it to execute, deliver or perform any of its
respective obligations under or contemplated by the Transaction Documents, in
each case, in accordance with the terms hereof or thereof.  All consents,
authorizations, orders, filings and registrations which the Company or any
Subsidiary is required to obtain pursuant to the preceding sentence have been
obtained or effected on or prior to the Closing Date, and neither the Company
nor any of its Subsidiaries are aware of any facts or circumstances which might
prevent the Company or any of its Subsidiaries from obtaining or effecting any
of the registration, application or filings contemplated by the Transaction
Documents.  The Company is not in violation of the requirements of the Principal
Market and has no knowledge of any facts or circumstances which could reasonably
lead to delisting or suspension of the Common Stock in the foreseeable
future.  As used herein, “Governmental Entity” means any nation, state, county,
city, town, village, district, or other political jurisdiction of any nature,
federal, state, local, municipal, foreign, or other government, governmental or
quasi-governmental authority of any nature (including any governmental agency,
branch, department, official, or entity and any court or other tribunal),
multi-national organization or body; or body exercising, or entitled to
exercise, any administrative, executive, judicial, legislative, police,
regulatory, or taxing authority or power of any nature or instrumentality of any
of the foregoing, including any entity or enterprise owned or controlled by a
government or a public international organization or any of the foregoing.
 
(f) Acknowledgment Regarding Buyer’s Purchase of Securities. The Company
acknowledges and agrees that the Buyer is acting solely in the capacity of an
arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and that the Buyer is not (i) an
officer or director of the Company or any of its Subsidiaries, (ii) to its
knowledge, an “affiliate” (as defined in Rule 144) of the Company or any of its
Subsidiaries or (iii) to its knowledge, a “beneficial owner” of more than 10% of
the shares of Common Stock (as defined for purposes of Rule 13d-3 of the
Securities Exchange Act of 1934, as amended (the “1934 Act”), taking account of
any limitations on exercise or conversion (including “blockers”) contained in
securities and instruments beneficially owned by such Person, without conceding
that such Person is a 10% stockholder for purposes of federal securities
laws).  The Company further acknowledges that the Buyer is not acting as a
financial advisor or fiduciary of the Company or any of its Subsidiaries (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated hereby and thereby, and any advice given by a Buyer or
any of its representatives or agents in connection with the Transaction
Documents and the transactions contemplated hereby and thereby is merely
incidental to the Buyer’s purchase of the Securities.  The Company further
represents to the Buyer that the Company’s decision to enter into the
Transaction Documents to which it is a party has been based solely on the
independent evaluation by the Company and its representatives.
 
(g) No Placement Agent’s Fees.  Neither the Company nor any of its Subsidiaries
has engaged any placement agent or other agent in connection with the offer or
sale of the Securities, and no Person is owed any fee or commission in
connection with the transactions contemplated hereby except as expressly set
forth herein.
 
(h) Dilutive Effect. The Company understands and acknowledges that the number of
Conversion Shares and Warrant Shares will increase in certain
circumstances.  The Company further acknowledges that its obligation to issue
the Conversion Shares upon conversion of the Notes in accordance with this
Agreement and the Notes and the Warrant Shares upon exercise of the Warrants and
Amended Warrants in accordance with this Agreement and the Warrants and Amended
Warrants, as applicable, is absolute and unconditional regardless of the
dilutive effect that such issuance may have on the ownership interests of other
stockholders of the Company.
 
(i) Application of Takeover Protections; Rights Agreement.  The Company and its
board of directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, interested stockholder, business
combination, poison pill (including, without limitation, any distribution under
a rights agreement) or other similar anti-takeover provision under the
Certificate of Incorporation, Bylaws or other organizational documents or the
laws of the jurisdiction of its incorporation or otherwise which is or could
become applicable to the Buyer as a result of the transactions contemplated by
this Agreement, including, without limitation, the Company’s issuance of the
Securities and the Buyer’s ownership of the Securities.  The Company and its
board of directors have taken all necessary action, if any, in order to render
inapplicable any stockholder rights plan or similar arrangement relating to
accumulations of beneficial ownership of shares of Common Stock or a change in
control of the Company or any of its Subsidiaries.
 
 
 
7

--------------------------------------------------------------------------------

 
 
(j) SEC Documents; Financial Statements.  During the two (2) years prior to the
date hereof, the Company has timely filed all reports, schedules, forms,
statements and other documents required to be filed by it with the SEC pursuant
to the reporting requirements of the 1934 Act (all of the foregoing filed prior
to the date hereof and all exhibits included therein and financial statements,
notes and schedules thereto and documents incorporated by reference therein
being hereinafter referred to as the “SEC Documents”). The Company has delivered
to the Buyer or its respective representatives true, correct and complete copies
of each of the SEC Documents not available on the EDGAR system requested by the
Buyer or its respective representatives. As of their respective dates, the SEC
Documents complied in all material respects with the requirements of the 1934
Act and the rules and regulations of the SEC promulgated thereunder applicable
to the SEC Documents, and none of the SEC Documents, at the time they were filed
with the SEC, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. As of their respective dates, the financial
statements of the Company included in the SEC Documents complied as to form in
all material respects with applicable accounting requirements and the published
rules and regulations of the SEC with respect thereto as in effect as of the
time of filing. Such financial statements have been prepared in accordance with
generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments which will not be
material, either individually or in the aggregate). No other information
provided by or on behalf of the Company to the Buyer which is not included in
the SEC Documents (including, without limitation, information referred to in
Section 4(l) of this Agreement) contains any untrue statement of a material fact
or omits to state any material fact necessary in order to make the statements
therein not misleading, in the light of the circumstance under which they are or
were made.  The Company is not currently contemplating to amend or restate any
of the financial statements (including without limitation, any notes or any
letter of the independent accountants of the Company with respect thereto)
included in the SEC Documents (the “Financial Statements”), nor is the Company
currently aware of facts or circumstances which would require the Company to
amend or restate any of the Financial Statements, in each case, in order for any
of the Financials Statements to be in compliance with GAAP and the rules and
regulations of the SEC.  The Company has not been informed by its independent
accountants that they recommend that the Company amend or restate any of the
Financial Statements or that there is any need for the Company to amend or
restate any of the Financial Statements.
 
(k) Absence of Certain Changes.  Since the date of the Company’s most recent
audited financial statements contained in a Form 10-K and any subsequent
unaudited financial statements contained in a Form 10-Q, there has been no
material adverse change and no material adverse development in the business,
assets, liabilities, properties, operations (including results thereof),
condition (financial or otherwise) or prospects of the Company or any of its
Subsidiaries.  Since the date of the Company’s most recent audited financial
statements contained in a Form 10-K, neither the Company nor any of its
Subsidiaries has (i) declared or paid any dividends, (ii) sold any assets,
individually or in the aggregate, outside of the ordinary course of business or
(iii) made any material capital expenditures, individually or in the
aggregate.  Neither the Company nor any of its Subsidiaries has taken any steps
to seek protection pursuant to any law or statute relating to bankruptcy,
insolvency, reorganization, receivership, liquidation or winding up, nor does
the Company or any Subsidiary have any knowledge or reason to believe that any
of their respective creditors intend to initiate involuntary bankruptcy
proceedings or any actual knowledge of any fact which would reasonably lead a
creditor to do so.  The Company and its Subsidiaries, individually and on a
consolidated basis, are not as of the date hereof, and after giving effect to
the transactions contemplated hereby to occur at the Closing will not be,
Insolvent (as defined below).  The Company and its Subsidiaries, individually
and on a consolidated basis, are not, Insolvent (as defined below).  For
purposes of this Section 3(k), “Insolvent” means, (I) with respect to the
Company and its Subsidiaries, on a consolidated basis, (i) the present fair
saleable value of the Company’s and its Subsidiaries’ assets is less than the
amount required to pay the Company’s and its Subsidiaries’ total Indebtedness
(as defined below), (ii) the Company and its Subsidiaries are unable to pay
their debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured or (iii) the Company and its
Subsidiaries intend to incur or believe that they will incur debts that would be
beyond their ability to pay as such debts mature; and (II) with respect to the
Company and each Subsidiary, individually, (i) the present fair saleable value
of the Company’s or such Subsidiary’s (as the case may be) assets is less than
the amount required to pay its respective total Indebtedness, (ii) the Company
or such Subsidiary (as the case may be) is unable to pay its respective debts
and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured or (iii) the Company or such Subsidiary
(as the case may be) intends to incur or believes that it will incur debts that
would be beyond its respective ability to pay as such debts mature.  Neither the
Company nor any of its Subsidiaries has engaged in any business or in any
transaction, and is not about to engage in any business or in any transaction,
for which the Company’s or such Subsidiary’s remaining assets constitute
unreasonably small capital.
 
(l) No Undisclosed Events, Liabilities, Developments or Circumstances.  No
event, liability, development or circumstance has occurred or exists, or is
reasonably expected to exist or occur with respect to the Company, any of its
Subsidiaries or any of their respective businesses, properties, liabilities,
prospects, operations (including results thereof) or condition (financial or
otherwise), that (i) would be required to be disclosed by the Company under
applicable securities laws which has not been publicly announced, (ii) could
have a material adverse effect on the Buyer’s investment hereunder or (iii)
could have a Material Adverse Effect.
 
(m) Conduct of Business; Regulatory Permits.  Neither the Company nor any of its
Subsidiaries is in violation of any term of or in default under its Certificate
of Incorporation, any certificate of designation, preferences or rights of any
other outstanding series of preferred stock of the Company or any of its
Subsidiaries or Bylaws or their organizational charter, certificate of formation
or certificate of incorporation or bylaws, respectively. Neither the Company nor
any of its Subsidiaries is in violation of any judgment, decree or order or any
statute, ordinance, rule or regulation applicable to the Company or any of its
Subsidiaries, and neither the Company nor any of its Subsidiaries will conduct
its business in violation of any of the foregoing, except in all cases for
possible violations which could not, individually or in the aggregate, have a
Material Adverse Effect.  Without limiting the generality of the foregoing, the
Company is not in violation of any of the rules, regulations or requirements of
the Principal Market and has no knowledge of any facts or circumstances that
could reasonably lead to delisting or suspension of the Common Stock by the
Principal Market in the foreseeable future. During the two years prior to the
date hereof, (i) the Common Stock has been listed or designated for quotation on
the Principal Market, (ii) trading in the Common Stock has not been suspended by
the SEC or the Principal Market and (iii) the Company has received no
communication, written or oral, from the SEC or the Principal Market regarding
the suspension or delisting of the Common Stock from the Principal Market.  The
Company and each of its Subsidiaries possess all certificates, authorizations
and permits issued by the appropriate regulatory authorities necessary to
conduct their respective businesses, except where the failure to possess such
certificates, authorizations or permits would not have, individually or in the
aggregate, a Material Adverse Effect, and neither the Company nor any such
Subsidiary has received any notice of proceedings relating to the revocation or
modification of any such certificate, authorization or permit.
 
 
 
8

--------------------------------------------------------------------------------

 
 
(n) Foreign Corrupt Practices. Neither the Company, its Subsidiaries or any
director, officer, agent, employee, nor any other Person acting for or on behalf
of the foregoing (individually and collectively, a “Company Affiliate”) have
violated the U.S. Foreign Corrupt Practices Act (the “FCPA”) or any other
applicable anti-bribery or anti-corruption laws, nor has any Company Affiliate
offered, paid, promised to pay, or authorized the payment of any money, or
offered, given, promised to give, or authorized the giving of anything of value,
to any officer, employee or any other person acting in an official capacity for
any Governmental Entity to any political party or official thereof or to any
candidate for political office (individually and collectively, a “Government
Official”) or to any person under circumstances where such Company Affiliate
knew or was aware of a high probability that all or a portion of such money or
thing of value would be offered, given or promised, directly or indirectly, to
any Governmental Official, for the purpose of:
 
(1) (A) influencing any act or decision of such Government Official in his/her
official capacity, (B) inducing such Government Official to do or omit to do any
act in violation of his/her lawful duty, (C) securing any improper advantage, or
(D) inducing such Government Official to influence or affect any act or decision
of any Governmental Entity, or
 
(2) assisting the Company or its Subsidiaries in obtaining or retaining business
for or with, or directing business to, the Company or its Subsidiaries.
 
(o) Sarbanes-Oxley Act.  The Company and each Subsidiary is in compliance with
all applicable requirements of the Sarbanes-Oxley Act of 2002 that are effective
as of the date hereof, and all applicable rules and regulations promulgated by
the SEC thereunder that are effective as of the date hereof, except where the
failure to comply could not have, individually or in the aggregate, a Material
Adverse Effect.
 
(p) Transactions With Affiliates.  None of the officers, directors, employees or
affiliates of the Company or any of its Subsidiaries is presently a party to any
transaction with the Company or any of its Subsidiaries (other than for ordinary
course services as employees, officers or directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any such officer, director, employee or affiliate
or, to the knowledge of the Company or any of its Subsidiaries, any corporation,
partnership, trust or other Person in which any such officer, director, or
employee has a substantial interest or is an employee, officer, director,
trustee, affiliate or partner.
 
(q) Equity Capitalization.  As of the date hereof, the authorized capital stock
of the Company consists of (i) 80,000,000 shares of Common Stock, of which,
23,461,008 were issued and outstanding on February 27, 2015, and 20,326,644
shares are reserved for issuance pursuant to securities (other than the Notes
and Warrants) exercisable or exchangeable for, or convertible into, shares of
Common Stock and (ii) 2,000,000 shares of preferred stock, of which 761,429
shares of non-voting convertible Series A Preferred Stock are authorized and
none of which are issued and outstanding, 454,546 shares of non-voting
convertible Series B Preferred Stock are authorized and 454,546 shares of which
are issued and outstanding, 150,000 shares of non-voting convertible Series C-1
Preferred Stock are authorized and none of which are issued and outstanding,
150,000 shares of non-voting convertible Series C-2 Preferred Stock are
authorized and 150,000 shares of which are issued and outstanding, 200,000
shares of non-voting convertible Series C-3 Preferred Stock are authorized and
147,500 shares of which are issued and outstanding, (viii) 73,962 shares of
non-voting convertible Series D Preferred Stock are authorized and 73,962 shares
of which are issued and outstanding, and (ix) 92,440 shares of non-voting
convertible Series E Preferred Stock are authorized and 92,440 shares  of which
are issued and outstanding, on February 27, 2015.  No shares of Common Stock or
Preferred Stock are held in treasury.    All of such outstanding shares are duly
authorized and have been, or upon issuance will be, validly issued and are fully
paid and nonassessable.  An aggregate of 669,767 shares of the Company’s issued
and outstanding Common Stock on the date hereof are as of the date hereof owned
by Persons who are “affiliates” (as defined in Rule 405 of the 1933 Act and
calculated based on the assumption that only officers, directors and holders of
at least 10% of the Company’s issued and outstanding Common Stock are
“affiliates” without conceding that any such Persons are “affiliates” for
purposes of federal securities laws) of the Company or any of its
Subsidiaries.  To the Company’s knowledge, as of the date hereof, no Person owns
10% or more of the Company’s issued and outstanding shares of Common Stock
(calculated based on the assumption that all Convertible Securities, whether or
not presently exercisable or convertible, have been fully exercised or
converted (as the case may be) taking account of any limitations on exercise or
conversion (including “blockers”) contained therein without conceding that such
identified Person is a 10% stockholder for purposes of federal securities laws).
Except as disclosed in Schedule 4(q) : (i) none of the Company’s or any
Subsidiary’s capital stock is subject to preemptive rights or any other similar
rights or any liens or encumbrances suffered or permitted by the Company or any
Subsidiary; (ii) there are no outstanding options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, or exercisable or exchangeable for, any
capital stock of the Company or any of its Subsidiaries, or contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to issue additional capital stock of the
Company or any of its Subsidiaries or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, or exercisable or exchangeable for, any
capital stock of the Company or any of its Subsidiaries; (iii) there are no
outstanding debt securities, notes, credit agreements, credit facilities or
other agreements, documents or instruments evidencing Indebtedness of the
Company or any of its Subsidiaries or by which the Company or any of its
Subsidiaries is or may become bound; (iv) there are no financing statements
securing obligations in any amounts filed in connection with the Company or any
of its Subsidiaries; (v) there are no agreements or arrangements under which the
Company or any of its Subsidiaries is obligated to register the sale of any of
their securities under the 1933 Act; (vi) there are no outstanding securities or
instruments of the Company or any of its Subsidiaries which contain any
redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the Company or any of its Subsidiaries
is or may become bound to redeem a security of the Company or any of its
Subsidiaries; (vii) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities; (viii) neither the Company nor any Subsidiary has any stock
appreciation rights or “phantom stock” plans or agreements or any similar plan
or agreement; and (ix) neither the Company nor any of its Subsidiaries have any
liabilities or obligations required to be disclosed in the SEC Documents which
are not so disclosed in the SEC Documents, other than those incurred in the
ordinary course of the Company’s or its Subsidiaries’ respective businesses and
which, individually or in the aggregate, do not or could not have a Material
Adverse Effect. The IPO Warrants represent the right to acquire up to 4,037,100
shares of Common Stock. The Company has furnished to the Buyer true, correct and
complete copies of the Company’s Certificate of Incorporation, as amended and as
in effect on the date hereof (the “Certificate of Incorporation”), and the
Company’s bylaws, as amended and as in effect on the date hereof (the “Bylaws”),
and the terms of all securities convertible into, or exercisable or exchangeable
for, shares of Common Stock and the material rights of the holders thereof in
respect thereto that have not been disclosed in the SEC Documents.
 
 
 
9

--------------------------------------------------------------------------------

 
 
(r) Indebtedness and Other Contracts.  Except as disclosed on Schedule 4(r),
neither the Company nor any of its Subsidiaries (i) has any outstanding
Indebtedness (as defined below), (ii) is a party to any contract, agreement or
instrument, the violation of which, or default under which, by the other
party(ies) to such contract, agreement or instrument could reasonably be
expected to result in a Material Adverse Effect, (iii) is in violation of any
term of, or in default under, any contract, agreement or instrument relating to
any Indebtedness, except where such violations and defaults would not result,
individually or in the aggregate, in a Material Adverse Effect, or (iv) is a
party to any contract, agreement or instrument relating to any Indebtedness, the
performance of which, in the judgment of the Company’s officers, has or is
expected to have a Material Adverse Effect.  For purposes of this Agreement: (x)
“Indebtedness” of any Person means, without duplication (A) all indebtedness for
borrowed money, (B) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (including, without limitation,
“capital leases” in accordance with generally accepted accounting principles)
(other than trade payables entered into in the ordinary course of business), (C)
all reimbursement or payment obligations with respect to letters of credit,
surety bonds and other similar instruments, (D) all obligations evidenced by
notes, bonds, debentures or similar instruments, including obligations so
evidenced incurred in connection with the acquisition of property, assets or
businesses, (E) all indebtedness created or arising under any conditional sale
or other title retention agreement, or incurred as financing, in either case
with respect to any property or assets acquired with the proceeds of such
indebtedness (even though the rights and remedies of the seller or bank under
such agreement in the event of default are limited to repossession or sale of
such property), (F) all monetary obligations under any leasing or similar
arrangement which, in connection with generally accepted accounting principles,
consistently applied for the periods covered thereby, is classified as a capital
lease, (G) all indebtedness referred to in clauses (A) through (F) above secured
by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any mortgage, claim, lien, tax, right
of first refusal, encumbrance, pledge, charge, security interest or other
encumbrance upon or in any property or assets (including accounts and contract
rights) owned by any Person, even though the Person which owns such assets or
property has not assumed or become liable for the payment of such indebtedness,
and (H) all Contingent Obligations in respect of indebtedness or obligations of
others of the kinds referred to in clauses (A) through (G) above;  and (y)
“Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.
 
(s) Absence of Litigation.  There is no action, suit, proceeding, inquiry or
investigation before or by the Principal Market, any Governmental Entity or
other self-regulatory organization or body pending or, to the knowledge of the
Company, threatened against or affecting the Company or any of its Subsidiaries,
the Common Stock or any of the Company’s or its Subsidiaries’ officers or
directors which is outside of the ordinary course of business or individually or
in the aggregate material to the Company or any of its Subsidiaries.  There has
not been, and to the knowledge of the Company, there is not pending or
contemplated, any investigation by the SEC involving the Company, any of its
Subsidiaries or any current or former director or officer of the Company or any
of its Subsidiaries.  The SEC has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
under the 1933 Act or the 1934 Act.
 
(t) Insurance. The Company and each of its Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its Subsidiaries are engaged.  Neither the
Company nor any such Subsidiary has been refused any insurance coverage sought
or applied for, and neither the Company nor any such Subsidiary has any reason
to believe that it will be unable to renew its existing insurance coverage as
and when such coverage expires or to obtain substantially similar coverage from
substantially similar insurers as may be necessary to continue its business at a
cost that would not have a Material Adverse Effect.
 
(u) Employee Relations.  Neither the Company nor any of its Subsidiaries is a
party to any collective bargaining agreement or employs any member of a
union.  No executive officer (as defined in Rule 501(f) promulgated under the
1933 Act) or other key employee of the Company or any of its Subsidiaries has
notified the Company or any such Subsidiary that such officer intends to leave
the Company or any such Subsidiary or otherwise terminate such officer’s
employment with the Company or any such Subsidiary. No executive officer or
other key employee of the Company or any of its Subsidiaries is, or is now
expected to be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement,
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and the continued employment of each such executive officer or other
key employee (as the case may be) does not subject the Company or any of its
Subsidiaries to any liability with respect to any of the foregoing matters.  The
Company and its Subsidiaries are in compliance with all federal, state, local
and foreign laws and regulations respecting labor, employment and employment
practices and benefits, terms and conditions of employment and wages and hours,
except where failure to be in compliance would not, either individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.
 
 
 
10

--------------------------------------------------------------------------------

 
 
(v) Title. The Company and its Subsidiaries have good and marketable title in
fee simple to all real property and have good and marketable title to all
personal property owned by them which is material to the business of the Company
and its Subsidiaries, in each case, free and clear of all liens, encumbrances
and defects except such as do not materially affect the value of such property
and do not interfere with the use made and proposed to be made of such property
by the Company and any of its Subsidiaries.  Any real property and facilities
held under lease by the Company or any of its Subsidiaries are held by them
under valid, subsisting and enforceable leases with such exceptions as are not
material and do not interfere with the use made and proposed to be made of such
property and buildings by the Company or any of its Subsidiaries.
 
(w) Intellectual Property Rights. The Company and its Subsidiaries own or
possess adequate rights or licenses to use all trademarks, trade names, service
marks, service mark registrations, service names, patents, patent rights,
copyrights, original works, inventions, licenses, approvals, governmental
authorizations, trade secrets and other intellectual property rights and all
applications and registrations therefor (“Intellectual Property Rights”)
necessary to conduct their respective businesses as now conducted and as
presently proposed to be conducted, except where the absence to do so could not
reasonably be expected to have a Material Adverse Effect.  None of the Company’s
or its Subsidiaries’ Intellectual Property Rights have expired, terminated or
been abandoned, or are expected to expire, terminate or be abandoned, within
three years from the date of this Agreement.  The Company has no knowledge of
any infringement by the Company or any of its Subsidiaries of Intellectual
Property Rights of others.  There is no claim, action or proceeding being made
or brought, or to the knowledge of the Company or any of its Subsidiaries, being
threatened, against the Company or any of its Subsidiaries regarding their
Intellectual Property Rights.  The Company is not aware of any facts or
circumstances which might give rise to any of the foregoing infringements or
claims, actions or proceedings.  The Company and each of its Subsidiaries have
taken reasonable security measures to protect the secrecy, confidentiality and
value of all of their Intellectual Property Rights.
 
(x) Environmental Laws. The Company and its Subsidiaries (i) are in compliance
with all Environmental Laws (as defined below), (ii) have received all permits,
licenses or other approvals required of them under applicable Environmental Laws
to conduct their respective businesses and (iii) are in compliance with all
terms and conditions of any such permit, license or approval, except where, in
each of the foregoing clauses (i), (ii) and (iii), the failure to so comply
could be reasonably expected to have, individually or in the aggregate, a
Material Adverse Effect.  The term “Environmental Laws” means all federal,
state, local or foreign laws relating to pollution or protection of human health
or the environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.
 
(y) Subsidiary Rights.  The Company or one of its Subsidiaries has the
unrestricted right to vote, and (subject to limitations imposed by applicable
law) to receive dividends and distributions on, all capital securities of its
Subsidiaries as owned by the Company or such Subsidiary.
 
(z) Tax Status.  Each of the Company and its Subsidiaries (i) has filed all
foreign, federal and state income and all other material tax returns, reports
and declarations required to be filed by any jurisdiction to which it is
subject, except for any tax returns for which valid extensions have been filed
and are still in effect, (ii) has paid all taxes and other governmental
assessments and charges that are material in amount, due and owing and shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and (iii) has set aside on its books provision
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply. There are no
unpaid taxes in any material amount claimed in writing to be due by the taxing
authority of any jurisdiction, and the Company and its Subsidiaries know of no
basis for any such claim.  The Company is not a foreign corporation so as to
qualify potentially as a passive foreign investment company, as defined in
Section 1297 of the Code.
 
(aa) Internal Accounting and Disclosure Controls.  Each of the Company and its
Subsidiaries maintains internal control over financial reporting (as such term
is defined in Rule 13a-15(f) under the 1934 Act) that is effective to provide
reasonable assurance regarding the reliability of financial reporting and the
preparation of financial statements for external purposes in accordance with
generally accepted accounting principles, including that (i) transactions are
executed in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset and liability accountability, (iii) access to assets or
incurrence of liabilities is permitted only in accordance with management’s
general or specific authorization and (iv) the recorded accountability for
assets and liabilities is compared with the existing assets and liabilities at
reasonable intervals and appropriate action is taken with respect to any
difference. The Company maintains disclosure controls and procedures (as such
term is defined in Rule 13a-15(e) under the 1934 Act) that are effective in
ensuring that information required to be disclosed by the Company in the reports
that it files or submits under the 1934 Act is recorded, processed, summarized
and reported, within the time periods specified in the rules and forms of the
SEC, including, without limitation, controls and procedures designed to ensure
that information required to be disclosed by the Company in the reports that it
files or submits under the 1934 Act is accumulated and communicated to the
Company’s management, including its principal executive officer or officers and
its principal financial officer or officers, as appropriate, to allow timely
decisions regarding required disclosure.  During the past two years neither the
Company nor any of its Subsidiaries has received any notice or correspondence
from any accountant or other Person relating to any potential material weakness
or significant deficiency in any part of the internal controls over financial
reporting of the Company or any of its Subsidiaries.
 
 
 
11

--------------------------------------------------------------------------------

 
 
(bb) Off Balance Sheet Arrangements.  There is no transaction, arrangement, or
other relationship between the Company or any of its Subsidiaries and an
unconsolidated or other off balance sheet entity that is required to be
disclosed by the Company in its 1934 Act filings and is not so disclosed or that
otherwise could be reasonably likely to have a Material Adverse Effect.
 
(cc) Investment Company Status. The Company is not, and upon consummation of the
sale of the Securities will not be, an “investment company,” an affiliate of an
“investment company,” a company controlled by an “investment company” or an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company” as such terms are defined in the Investment Company Act of
1940, as amended.
 
(dd) Acknowledgement Regarding Buyer’s Trading Activity. It is understood and
acknowledged by the Company that (i) following the public disclosure of the
transactions contemplated by the Transaction Documents, in accordance with the
terms thereof, the Buyer has not been asked by the Company or any of its
Subsidiaries to agree, nor has the Buyer agreed with the Company or any of its
Subsidiaries, to desist from effecting any transactions in or with respect to
(including, without limitation, purchasing or selling, long and/or short) any
securities of the Company, or “derivative” securities based on securities issued
by the Company or to hold any of the Securities for any specified term; (ii) the
Buyer, and counterparties in “derivative” transactions to which the Buyer is a
party, directly or indirectly, presently may have a “short” position in the
Common Stock which was established prior to the Buyer’s knowledge of the
transactions contemplated by the Transaction Documents, and (iii) the Buyer
shall not be deemed to have any affiliation with or control over any arm’s
length counterparty in any “derivative” transaction. The Company further
understands and acknowledges that following the public disclosure of the
transactions contemplated by the Transaction Documents pursuant to the 8-K
Filings (as defined below) the Buyer may engage in hedging and/or trading
activities at various times during the period that the Securities are
outstanding, including, without limitation, during the periods that the value
and/or number of the Conversion Shares, as applicable, deliverable with respect
to the Securities are being determined and (b) such hedging and/or trading
activities, if any, can reduce the value of the existing stockholders’ equity
interest in the Company both at and after the time the hedging and/or trading
activities are being conducted. The Company acknowledges that such
aforementioned hedging and/or trading activities do not constitute a breach of
this Agreement, the Notes or any other Transaction Document or any of the
documents executed in connection herewith or therewith.
 
(ee) Manipulation of Price. Neither the Company nor any of its Subsidiaries has,
and, to the knowledge of the Company, no Person acting on their behalf has,
directly or indirectly, (i) taken any action designed to cause or to result in
the stabilization or manipulation of the price of any security of the Company or
any of its Subsidiaries to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company or any of its Subsidiaries.
 
(ff) U.S. Real Property Holding Corporation.  Neither the Company nor any of its
Subsidiaries is, or has ever been, and so long as any of the Securities are held
by the Buyer, shall become, a U.S. real property holding corporation within the
meaning of Section 897 of the Code, and the Company and each Subsidiary shall so
certify upon the Buyer’s request.
 
(gg) Transfer Taxes. On the Closing Date, all stock transfer or other taxes
(other than income or similar taxes) which are required to be paid in connection
with the issuance, sale and transfer of the Securities to be sold to the Buyer
hereunder will be, or will have been, fully paid or provided for by the Company,
and all laws imposing such taxes will be or will have been complied with.
 
(hh) Bank Holding Company Act.  Neither the Company nor any of its Subsidiaries
is subject to the Bank Holding Company Act of 1956, as amended (the “BHCA”) and
to regulation by the Board of Governors of the Federal Reserve System (the
“Federal Reserve”).  Neither the Company nor any of its Subsidiaries or
affiliates owns or controls, directly or indirectly, five percent (5%) or more
of the outstanding shares of any class of voting securities or twenty-five
percent (25%) or more of the total equity of a bank or any equity that is
subject to the BHCA and to regulation by the Federal Reserve. Neither the
Company nor any of its Subsidiaries or affiliates exercises a controlling
influence over the management or policies of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve.
 
(ii) Shell Company Status. The Company is not, and has never been, an issuer
identified in, or subject to, Rule 144(i) promulgated under the 1933 Act.
 
(jj) Illegal or Unauthorized Payments; Political Contributions.  Neither the
Company nor any of its Subsidiaries nor, to the Company's knowledge (after
reasonable inquiry of its officers and directors), any of the officers,
directors, employees, agents or other representatives of the Company or any of
its Subsidiaries or any other business entity or enterprise with which the
Company or any Subsidiary is or has been affiliated or associated, has, directly
or indirectly, made or authorized any payment, contribution or gift of money,
property, or services, whether or not in contravention of applicable law, (a) as
a kickback or bribe to any Person or (b) to any political organization, or the
holder of or any aspirant to any elective or appointive public office except for
personal political contributions not involving the direct or indirect use of
funds of the Company or any of its Subsidiaries.
 
 
 
12

--------------------------------------------------------------------------------

 
 
(kk) Money Laundering.  The Company and its Subsidiaries are in compliance with,
and have not previously violated, the USA Patriot Act of 2001 and all other
applicable U.S. and non-U.S. anti-money laundering laws and regulations,
including, but not limited to, the laws, regulations and Executive Orders and
sanctions programs administered by the U.S. Office of Foreign Assets Control,
including, but not limited, to (i) Executive Order 13224 of September 23, 2001
entitled, "Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism" (66 Fed. Reg. 49079 (2001));
and (ii) any regulations contained in 31 CFR, Subtitle B, Chapter V.
 
(ll) Management.  During the past five year period, to the knowledge of the
Company, no current or former officer or director of the Company or any of its
Subsidiaries has been the subject of:
 
(i) a petition under bankruptcy laws or any other insolvency or moratorium law
or the appointment by a court of a receiver, fiscal agent or similar officer for
such Person, or any partnership in which such person was a general partner at or
within two years before the filing of such petition or such appointment, or any
corporation or business association of which such person was an executive
officer at or within two years before the time of the filing of such petition or
such appointment;
 
(ii) a conviction in a criminal proceeding or a named subject of a pending
criminal proceeding (excluding traffic violations that do not relate to driving
while intoxicated or driving under the influence);
 
(iii) any order, judgment or decree, not subsequently reversed, suspended or
vacated, of any court of competent jurisdiction, permanently or temporarily
enjoining any such person from, or otherwise limiting, the following activities:
 
(1) Acting as a futures commission merchant, introducing broker, commodity
trading advisor, commodity pool operator, floor broker, leverage transaction
merchant, any other person regulated by the United States Commodity Futures
Trading Commission or an associated person of any of the foregoing, or as an
investment adviser, underwriter, broker or dealer in securities, or as an
affiliated person, director or employee of any investment company, bank, savings
and loan association or insurance company, or engaging in or continuing any
conduct or practice in connection with such activity;
 
(2) Engaging in any type of business practice; or
 
(3) Engaging in any activity in connection with the purchase or sale of any
security or commodity or in connection with any violation of securities laws or
commodities laws;
 
(iv) any order, judgment or decree, not subsequently reversed, suspended or
vacated, of any authority barring, suspending or otherwise limiting for more
than 60 days the right of any such person to engage in any activity described in
the preceding sub paragraph, or to be associated with persons engaged in any
such activity;
 
(v) a finding by a court of competent jurisdiction in a civil action or by the
SEC or other authority to have violated any securities law, regulation or decree
and the judgment in such civil action or finding by the SEC or any other
authority has not been subsequently reversed, suspended or vacated; or
 
(vi) a finding by a court of competent jurisdiction in a civil action or by the
Commodity Futures Trading Commission to have violated any federal commodities
law, and the judgment in such civil action or finding has not been subsequently
reversed, suspended or vacated.
 
(mm) No Additional Agreements. The Company does not have any agreement or
understanding with the Buyer with respect to the transactions contemplated by
the Transaction Documents other than as specified in the Transaction Documents.
 
(nn) Public Utility Holding Act.  None of the Company nor any of its
Subsidiaries is a “holding company,” or an “affiliate” of a “holding company,”
as such terms are defined in the Public Utility Holding Act of 2005.
 
(oo) Federal Power Act.  None of the Company nor any of its Subsidiaries is
subject to regulation as a “public utility” under the Federal Power Act, as
amended.
 
(pp) Ranking of Notes.  No Indebtedness of the Company, at the Closing, will be
senior to, or pari passu with, the Notes in right of payment, whether with
respect to payment or redemptions, interest, damages, upon liquidation or
dissolution or otherwise.
 
 
 
13

--------------------------------------------------------------------------------

 
 
(qq)   Disclosure.  The Company confirms that neither it nor any other Person
acting on its behalf has provided the Buyer or its agents or counsel with any
information that constitutes or could reasonably be expected to constitute
material, non-public information concerning the Company or any of its
Subsidiaries, other than the existence of the transactions contemplated by this
Agreement and the other Transaction Documents. The Company understands and
confirms that the Buyer will rely on the foregoing representations in effecting
transactions in securities of the Company. All disclosure provided to the
Buyer  regarding the Company and its Subsidiaries, their businesses and the
transactions contemplated hereby, including the schedules to this Agreement,
furnished by or on behalf of the Company or any of its Subsidiaries is true and
correct and does not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in the light of the circumstances under which they were made, not misleading.
Each press release issued by the Company or any of its Subsidiaries during the
twelve (12) months preceding the date of this Agreement did not at the time of
release contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they are made,
not misleading.  No event or circumstance has occurred or information exists
with respect to the Company or any of its Subsidiaries or its or their business,
properties, liabilities, prospects, operations (including results thereof) or
conditions (financial or otherwise), which, under applicable law, rule or
regulation, requires public disclosure at or before the date hereof or
announcement by the Company but which has not been so publicly announced or
disclosed. The Company acknowledges and agrees that the Buyer does not make or
has not made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in Section 3.
 
(rr)           Private Placement.  No registration under the 1933 Act is
required for the offer and sale of the Warrants, Amended Warrants, Notes,
Conversion Shares and the Warrant Shares issuable upon exercise or conversion
thereof, as applicable, by the Company to the Buyer as contemplated hereby.
 
4.  
COVENANTS.

 
(a) Best Efforts.  The Company shall use its best efforts to timely satisfy each
of the conditions to be satisfied by it as provided in Section 1.
 
(b) Reporting Status.  During the period (the “Reporting Period”) commencing on
the Closing Date and ending on the date on which the Buyer shall have sold all
of the Securities or any capital stock of the Company issued or issuable with
respect to the Conversion Shares or the Warrant Shares or any other capital
stock of the Company owned by them, including, without limitation, (1) as a
result of any stock split, stock dividend, recapitalization, exchange or similar
event or otherwise and (2) shares of capital stock of the Company into which the
shares of Common Stock are converted, exercised or exchanged and shares of
capital stock of a Successor Entity (as defined in the Notes) into which the
shares of Common Stock are converted, exercised or exchanged (in each case,
without regard to any limitations on conversion of (or other issuance pursuant
to) the Notes, the Warrants or the Amended Warrants) or otherwise issuable
pursuant to the terms of the Notes, the Warrants or Amended Warrants
(collectively, the “Covered Securities”), the Company shall timely file all
reports required to be filed with the SEC pursuant to the 1934 Act, and the
Company shall not terminate its status as an issuer required to file reports
under the 1934 Act even if the 1934 Act or the rules and regulations thereunder
would no longer require or otherwise permit such termination.
 
(c) Use of Proceeds. The Company will use the proceeds resulting from the
issuance of the Notes for general corporate purposes.
 
(d) Financial Information. The Company agrees to send the following to each
holder of the Securities (an “Investor”) during the Reporting Period (i) unless
the following are filed with the SEC through EDGAR and are available to the
public through the EDGAR system, within one (1) Business Day after the filing
thereof with the SEC, a copy of its Annual Reports on Form 10-K and Quarterly
Reports on Form 10-Q, any interim reports or any consolidated balance sheets,
income statements, stockholders’ equity statements and/or cash flow statements
for any period other than annual, any Current Reports on Form 8-K and any
registration statements (other than on Form S-8) or amendments filed pursuant to
the 1933 Act, (ii) on the same day as the release thereof, facsimile copies of
all press releases issued by the Company or any of its Subsidiaries and (iii)
copies of any notices and other information made available or given to the
stockholders of the Company generally, contemporaneously with the making
available or giving thereof to the stockholders.
 
(e) Listing.  The Company shall promptly secure the listing or designation for
quotation (as the case may be) of all of the Covered Securities upon each
national securities exchange and automated quotation system, if any, upon which
the Common Stock is then listed or designated for quotation (as the case may be)
(subject to official notice of issuance) and shall maintain such listing or
designation for quotation (as the case may be) of all Covered Securities from
time to time issuable under the terms of the Transaction Documents on a national
securities exchange or automated quotation system.  The Company shall maintain
the Common Stock’s listing or designation for quotation (as the case may be) on
one of the Principal Market, The New York Stock Exchange, the Nasdaq Capital
Market, the Nasdaq Global Market or the Nasdaq Global Select Market (each, an
“Eligible Market”).  Neither the Company nor any of its Subsidiaries shall take
any action which could be reasonably expected to result in the delisting or
suspension of the Common Stock on an Eligible Market.  The Company shall pay all
fees and expenses in connection with satisfying its obligations under this
Section 5(e).
 
 
 
14

--------------------------------------------------------------------------------

 
 
(f) Fees.  The Company shall reimburse the Buyer for all reasonable costs and
expenses incurred by it or its affiliates in connection with the transactions
contemplated by the Transaction Documents (including, without limitation, as
applicable, all reasonable legal fees and disbursements of Kleinberg, Kaplan,
Wolff & Cohen, P.C. (“KKWC”), any other reasonable fees and expenses in
connection with the structuring, documentation and implementation of the
transactions contemplated by the Transaction Documents and due diligence and
regulatory filings in connection therewith) up to a maximum of $75,000 (the
“Expense Amount”) and the Company shall pay such Expense Amount within 5 days
following written notice by the Buyer.
 
(g) Disclosure of Transactions and Other Material Information.  The Company
shall, on or before 8:30 a.m., New York time, on the first Trading Day after the
date of this Agreement, file a Current Report on Form 8-K describing all the
material terms of the transactions contemplated by the Transaction Documents in
the form required by the 1934 Act and attaching all the material Transaction
Documents (including, without limitation, this Agreement (and all schedules to
this Agreement), the forms of the Warrants and the forms of the Notes (including
all attachments, the “8-K Filing”). The Buyer shall have reasonable opportunity
to review and comment on the 8-K Filing prior to the filing thereof. From and
after the filing of the 8-K Filing, the Company shall have disclosed all
material, non-public information (if any) provided to the Buyer by the Company
or any of its Subsidiaries or any of their respective officers, directors,
employees or agents in connection with the transactions contemplated by the
Transaction Documents.  The Company shall not, and the Company shall cause the
Subsidiary and each of its and their respective officers, directors, employees
and agents not to, provide the Buyer with any material, non-public information
regarding the Company or the Subsidiary from and after the 8-K Filing without
the express prior written consent of the Buyer. The Company understands and
confirms that the Buyer shall be relying on the foregoing covenant and agreement
in effecting transactions in securities of the Company, and based on such
covenant and agreement, unless otherwise expressly agreed in writing by the
Buyer: (i) the Buyer does not have any obligation of confidentiality with
respect to any information that the Company provides to the Buyer; and (ii) the
Buyer shall not be deemed to be in breach of any duty to the Company and/or to
have misappropriated any non-public information of the Company, if the Buyer
engages in transactions of securities of the Company, including, without
limitation, any hedging transactions, short sales and/or any derivative
transactions based on securities of the Company while in possession of such
material non-public information.  In the event of a breach of any of the
foregoing covenants or any of the covenants or agreements contained in the
Transaction Documents by the Company, the Subsidiary, or any of its or their
respective officers, directors, employees and agents (as determined in the
reasonable good faith judgment of the Buyer), in addition to any other remedy
provided herein or in the Transaction Documents, the Buyer shall have the right
to make a public disclosure, in the form of a press release, public
advertisement or otherwise, of such breach or such material, non-public
information, as applicable, without the prior approval by the Company, the
Subsidiary, or any of its or their respective officers, directors, employees or
agents.  The Buyer shall not have any liability to the Company, any of its
Subsidiaries, or any of its or their respective officers, directors, employees,
stockholders or agents, for any such disclosure. Subject to the foregoing,
neither the Company, its Subsidiaries nor the Buyer shall issue any press
releases or any other public statements with respect to the transactions
contemplated hereby; provided, however, the Company shall be entitled, without
the prior approval of the Buyer, to make any press release or other public
disclosure with respect to such transactions (i) in substantial conformity with
the 8-K Filing and contemporaneously therewith and (ii) as is required by
applicable law and regulations (provided that in the case of clause (i) the
Buyer shall be consulted by the Company in connection with any such press
release or other public disclosure prior to its release). Without the prior
written consent of the applicable Buyer, the Company shall not (and shall cause
each of its Subsidiaries and affiliates to not) disclose the name of the Buyer
in any filing, announcement, release or otherwise.
 
(h) Additional Issuance of Securities. The Company agrees that for the period
commencing on the date hereof and ending ninety (90) days after the Effective
Date (as defined in the Registration Rights Agreement) of the initial
registration statement required to be filed by the Company pursuant the terms of
the Registration Rights Agreement which covers all of the securities required to
be covered thereunder (the “Restricted Period”), neither the Company nor any of
the Subsidiaries shall directly or indirectly issue, offer, sell, grant any
option to purchase, or otherwise dispose of (or announce any issuance, offer,
sale, grant or any option to purchase or other disposition of) any of their
respective equity or equity equivalent securities, including, without
limitation, any debt, preferred stock, rights, options, warrants or other
instrument that is at any time and under any circumstances convertible into or
exchangeable for, or otherwise entitles the holder thereof to receive, capital
stock and other securities of the Company (including, without limitation, any
securities of the Company or any Subsidiary which entitle the holder thereof to
acquire Common Stock at any time, including without limitation, any debt,
preferred stock, rights, options, warrants or other instrument that is at any
time convertible into or exchangeable for, or otherwise entitles the holder
thereof to receive, Common Stock or other securities that entitle the holder to
receive, directly or indirectly, Common Stock) (collectively with such capital
stock or other securities of the Company, “Equivalents”) (any such issuance,
offer, sale, grant, disposition or announcement being referred to as a
“Subsequent Placement”). Notwithstanding the foregoing, this Section 5(h) shall
not apply in respect of Excluded Securities.
 
 
 
15

--------------------------------------------------------------------------------

 
 
For purposes of this Agreement, the following terms shall have the following
meanings:


(i)  
“Approved Stock Plan” means any employee benefit plan (which has been approved
by the board of directors of the Company prior to or subsequent to the date
hereof) pursuant to which shares of Common Stock, standard options to purchase
Common Stock or other equity awards may be issued to any employee, officer or
director for services provided to the Company in their capacity as such.



(ii)  
“Convertible Securities” means any stock or other security (other than Options)
that is at any time and under any circumstances, directly or indirectly,
convertible into, exercisable or exchangeable for, or which otherwise entitles
the holder thereof to acquire, any shares of Common Stock.



(iii)  
“Excluded Securities” means (i) equity awards issued to directors, officers or
employees of the Company in their capacity as such pursuant to an Approved Stock
Plan, provided that the exercise price of any such options is not lowered, none
of such options are amended to increase the number of shares issuable thereunder
and none of the terms or conditions of any such options are otherwise materially
changed in any manner that adversely affects any of the Buyers, and shares of
Common Stock issued to the Company’s Chief Executive Officer on a bi-monthly
basis pursuant to  payroll deduction; (ii) shares of Common Stock issued upon
the conversion or exercise of, Options or Convertible Securities (other than
equity awards covered by clause (i) above) issued prior to the date hereof or
convertible into a maximum of 500,000 shares of Common Stock issued after the
date hereof to suppliers or commercial partners, provided that the conversion
price of any such Options or Convertible Securities (other than equity awards
covered by clause (i) above) is not lowered (except pursuant to terms in effect
as of the date hereof), none of such Options or Convertible Securities (other
than equity awards covered by clause (i) above) are amended to increase the
number of shares issuable thereunder and none of the terms or conditions of any
such Options or Convertible Securities (other than equity awards covered by
clause (i) above) are otherwise materially changed in any manner that adversely
affects the Buyer; (iii) the issuance of the Notes, (iv) the issuance of the
Warrants, (v) the Amended Warrants, (vi) the shares of Common Stock issuable
upon conversion of the Notes, (vii) the shares of Common Stock issuable upon
exercise of the Warrants, and (viii) the shares of Common Stock issuable upon
exercise of the Amended Warrants.



(iv)  
“Options” means any rights, warrants or options to subscribe for or purchase
shares of Common Stock or Convertible Securities.



 
(i) Reservation of Shares.  During the period commencing on the Closing Date and
ending on the date no Notes, Warrants or Amended Warrants remain outstanding,
the Company shall take all actions reasonably necessary (including, without
limitation increasing any such reserve, as necessary, to at all times have
authorized, and reserved for the purpose of issuance, no less than (i) 125% of
the maximum number of Conversion Shares issuable upon conversion of the Notes
(determined without taking into account any limitations on the conversion of the
Notes set forth therein and assuming that the Notes are convertible at the
initial Conversion Price (as defined in the Notes), and (ii) the maximum number
of Warrant Shares issuable upon exercise of the Warrants and the Amended
Warrants (without taking into account any limitations on the exercise of the
Warrants set forth therein).
 
(j) Conduct of Business.  The business of the Company and its Subsidiaries shall
not be conducted in violation of any law, ordinance or regulation of any
Governmental Entity, except where such violations would not result, either
individually or in the aggregate, in a Material Adverse Effect.
 
(k) Variable Securities.  During the period commencing on the date hereof and
ending on the later of (x) the date the Notes are no longer outstanding and (y)
the date the Warrants or Amended Warrants are no longer outstanding, the Company
and each Subsidiary shall be prohibited from effecting or entering into an
agreement to effect any Subsequent Placement involving a Variable Rate
Transaction. “Variable Rate Transaction” means a transaction in which the
Company or any Subsidiary (i) issues or sells any Convertible Securities either
(A) at a conversion, exercise or exchange rate or other price that is based upon
and/or varies with the trading prices of or quotations for the shares of Common
Stock at any time after the initial issuance of such Convertible Securities, or
(B) with a conversion, exercise or exchange price that is subject to being reset
at some future date after the initial issuance of such Convertible Securities or
upon the occurrence of specified or contingent events directly or indirectly
related to the business of the Company or the market for the Common Stock, other
than pursuant to a customary “weighted average” anti-dilution provision or (ii)
enters into any agreement (including, without limitation, an equity line of
credit or at-the-market offering through a registered broker-dealer) whereby the
Company or any Subsidiary may sell securities at a future determined price
(other than standard and customary “preemptive” or “participation” rights).  The
Buyer shall be entitled to obtain injunctive relief against the Company and its
Subsidiaries to preclude any such issuance, which remedy shall be in addition to
any right to collect damages.
 
(l) Exemption Under Trust Indenture Act.  Prior to and following the issuance of
Notes hereunder, the Company shall maintain an exemption under the Trust
Indenture Act of 1939, as amended (the “TIA”) with respect to the issuance of
the Notes.
 
 
 
16

--------------------------------------------------------------------------------

 
 
(m) Stockholder Approval.  To the extent the exercise or conversion of the
Warrants, Amended Warrants, or Notes, as applicable, would require the approval
or consent of the stockholders of the Company  (in each case, without giving
effect to any limitations on exercise or “blockers”) pursuant to the rules and
regulations of the Principal Market, the Company shall provide each stockholder
entitled to vote at either (x) the next annual meeting of stockholders of the
Company or (y) a special meeting of stockholders of the Company (the
“Stockholder Meeting”), which shall be promptly called and held not later than
June 30, 2015 (the “Stockholder Meeting Deadline”), a proxy statement,
substantially in a form which shall have been previously reviewed by KKWC, at
the expense of the Company but in any event such expense not to exceed $5,000
without the prior written approval of the Company; soliciting each such
stockholder's affirmative vote at the Stockholder Meeting for approval of
resolutions (“Stockholder Resolutions”) providing for the Company's issuance of
all of the Securities as described in the Transaction Documents in accordance
with applicable law and the rules and regulations of the Principal Market (such
affirmative approval being referred to herein as the “Stockholder Approval”, and
the date such Stockholder Approval is obtained, the “Stockholder Approval
Date”), and the Company shall use its reasonable best efforts to solicit its
stockholders' approval of such resolutions and to cause the Board of Directors
of the Company to recommend to the stockholders that they approve such
resolutions.  The Company shall be obligated to seek to obtain the Stockholder
Approval by the Stockholder Meeting Deadline.  If, despite the Company’s
reasonable best efforts the Stockholder Approval is not obtained on or prior to
the Stockholder Meeting Deadline, the Company shall cause an additional
Stockholder Meeting to be held once in each of the three subsequent calendar
quarters thereafter until such Stockholder Approval is obtained.  If, despite
the Company's reasonable best efforts the Stockholder Approval is not obtained
after such subsequent stockholder meetings, the Company shall cause an
additional Stockholder Meeting to be held semi-annually thereafter until such
Stockholder Approval is obtained.
 
(n) Dilutive Issuances.  For so long as any Notes, Warrants or Amended Warrants
remain outstanding, the Company shall not, in any manner, enter into or affect
any Dilutive Issuance (as defined in the Notes) if the effect of such Dilutive
Issuance is to cause the Company to be required to issue upon conversion of any
Notes or exercise of any Warrant or Amended Warrant any shares of Common Stock
in excess of that number of shares of Common Stock which the Company may issue
upon conversion of the Notes and exercise of the Warrants or Amended Warrants
without breaching the Company's obligations under the rules or regulations of
the Principal Market.
 
(o) Passive Foreign Investment Company.  The Company shall conduct its business
in such a manner as will ensure that the Company will not be deemed to
constitute a passive foreign investment company within the meaning of Section
1297 of the Code.
 
(p) Restriction on Redemption and Cash Dividends.  During the period commencing
on the date hereof and ending on the later of (i) the date no Notes remain
outstanding or (ii) May 8, 2015 (if the Company shall not have issued the Notes
(the “Active Note Period”), the Company shall not, directly or indirectly,
redeem, or pay any cash dividend or distribution on, any capital stock of the
Company without the prior express written consent of the Buyer.
 
(q) Corporate Existence.  So long as the Buyer owns any Notes or Warrants, the
Company shall not be party to any Fundamental Transaction (as defined in the
Notes) unless the Company is in compliance with the applicable provisions
governing Fundamental Transactions set forth in the Notes and the Warrants.
 
(r) Rule 144 Acknowledgment. The Company expressly acknowledges and agrees that
for purposes of Rule 144 promulgated under the Securities Act, the Buyer shall
be deemed to have acquired the Amended Warrants (and the holding period for each
of them shall be deemed to have commenced) on the date the Existing Warrants
were initially acquired.  For the purposes of Rule 144, the Company acknowledges
that the holding period of the Amended Warrants may be tacked onto the holding
period of the Existing Warrants, and the Company agrees that it shall not (and
shall cause each of its officers, directors, employees and agents to not) take
any action or omit to take any action inconsistent with the foregoing.
 
(s) Conversion and Exercise Procedures.  Each of the form of Exercise Notice
included in the Warrants and Amended Warrants and the form of Conversion Notice
included in the Notes set forth the totality of the procedures required of the
Buyer in order to exercise the Warrants or convert the Notes.  No additional
legal opinion, other information or instructions shall be required of the Buyer
to exercise their Warrants or convert their Notes.  The Company shall honor
exercises of the Warrants and the Amended Warrants and conversions of the Notes
and shall deliver the Conversion Shares and Warrant Shares in accordance with
the terms, conditions and time periods set forth in the Notes, Warrants and
Amended Warrants.
 
 
 
17

--------------------------------------------------------------------------------

 
 
5.  
REGISTER; TRANSFER AGENT INSTRUCTIONS; LEGEND.

 
        (a) Register.  The Company shall maintain at its principal executive
offices (or such other office or agency of the Company as it may designate by
notice to each holder of Securities), a register for the Notes, Warrants and
Amended Warrants in which the Company shall record the name and address of the
Person in whose name the Notes, Warrants and Amended Warrants have been issued
(including the name and address of each transferee), the principal amount of the
Notes held by such Person, the number of Conversion Shares issuable upon
conversion of the Notes and the number of Warrant Shares issuable upon exercise
of the Warrants and Amended Warrants held by such Person. The Company shall keep
the register open and available at all times during business hours for
inspection of the Buyer or its legal representatives.
 
(b) Transfer Agent Instructions. The Company shall issue irrevocable
instructions to the Transfer Agent in the form previously provided to the
Company (the “Irrevocable Transfer Agent Instructions”) to issue certificates or
credit shares to the applicable balance accounts at DTC, registered in the name
of the Buyer or its respective nominee(s), for the Conversion Shares and the
Warrant Shares (in the case of Warrant Shares, with respect to cashless
exercise(s) or exercises when there is an effective registration statement
covering such Warrant Shares and the Conversion Shares) in such amounts as
specified from time to time by the Buyer to the Company upon conversion of the
Notes or other issuance pursuant to the terms of the Notes or the exercise of
the Warrants (as the case may be). The Company represents and warrants that no
instruction other than the Irrevocable Transfer Agent Instructions referred to
in this Section 6(b) will be given by the Company to the Transfer Agent with
respect to the Conversion Shares and the Warrants Shares, and shall otherwise be
freely transferable on the books and records of the Company. If a Buyer effects
a sale, assignment or transfer of the Securities, the Company shall permit the
transfer and, with respect to the Conversion Shares and Warrant Shares shall
also promptly instruct the Transfer Agent to issue one or more certificates or
credit shares to the applicable balance accounts at DTC in such name and in such
denominations as specified by the Buyer to effect such sale, transfer or
assignment.  The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Buyer. Accordingly, the Company
acknowledges that the remedy at law for a breach of its obligations under this
Section 6(b) will be inadequate and agrees, in the event of a breach or
threatened breach by the Company of the provisions of this Section 6(b), that
the Buyer shall be entitled, in addition to all other available remedies, to an
order and/or injunction restraining any breach and requiring immediate issuance
and transfer, without the necessity of showing economic loss and without any
bond or other security being required. The Company shall cause its counsel to
issue the legal opinion referred to in the Irrevocable Transfer Agent
Instructions to the Transfer Agent to the extent required or requested by the
Transfer Agent. Any fees (with respect to the Transfer Agent, counsel to the
Company or otherwise) associated with the issuance of such opinion shall be
borne by the Company.
 


6.  
MISCELLANEOUS.

 
(a) Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
 
 
 
18

--------------------------------------------------------------------------------

 
 
(b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party. In the event that any signature is delivered by
facsimile transmission or by an e-mail which contains a portable document format
(.pdf) file of an executed signature page, such signature page shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such signature page
were an original thereof.
 
(c) Headings; Gender. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement. Unless the context clearly indicates otherwise, each pronoun herein
shall be deemed to include the masculine, feminine, neuter, singular and plural
forms thereof. The terms “including,” “includes,” “include” and words of like
import shall be construed broadly as if followed by the words “without
limitation.”  The terms “herein,” “hereunder,” “hereof” and words of like import
refer to this entire Agreement instead of just the provision in which they are
found.
 
(d) Severability.  If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s). Notwithstanding anything to the contrary contained
in this Agreement or any other Transaction Document (and without implication
that the following is required or applicable), it is the intention of the
parties that in no event shall amounts and value paid by the Company and/or any
of its Subsidiaries (as the case may be), or payable to or received by the
Buyer, under the Transaction Documents (including without limitation, any
amounts that would be characterized as “interest” under applicable law) exceed
amounts permitted under any applicable law. Accordingly, if any obligation to
pay, payment made to the Buyer, or collection by the Buyer pursuant the
Transaction Documents is finally judicially determined to be contrary to any
such applicable law, such obligation to pay, payment or collection shall be
deemed to have been made by mutual mistake of the Buyer, the Company and its
Subsidiaries and such amount shall be deemed to have been adjusted with
retroactive effect to the maximum amount or rate of interest, as the case may
be, as would not be so prohibited by the applicable law. Such adjustment shall
be effected, to the extent necessary, by reducing or refunding, at the option of
the Buyer, the amount of interest or any other amounts which would constitute
unlawful amounts required to be paid or actually paid to the Buyer under the
Transaction Documents. For greater certainty, to the extent that any interest,
charges, fees, expenses or other amounts required to be paid to or received by
the Buyer under any of the Transaction Documents or related thereto are held to
be within the meaning of “interest” or another applicable term to otherwise be
violative of applicable law, such amounts shall be pro-rated over the period of
time to which they relate.
 
(e) Entire Agreement; Amendments. This Agreement, the other Transaction
Documents and the schedules and exhibits attached hereto and thereto and the
instruments referenced herein and therein supersede all other prior oral or
written agreements between the Buyer, the Company, its Subsidiaries, their
affiliates and Persons acting on their behalf solely with respect to the matters
contained herein and therein, and this Agreement, the other Transaction
Documents, the schedules and exhibits attached hereto and thereto and the
instruments referenced herein and therein contain the entire understanding of
the parties solely with respect to the matters covered herein and therein;
provided, however, nothing contained in this Agreement or any other Transaction
Document shall (or shall be deemed to) (i) have any effect on any agreements the
Buyer has entered into with, or any instruments the Buyer has received from, the
Company or any of its Subsidiaries prior to the date hereof with respect to any
prior investment made by the Buyer in the Company or (ii) waive, alter, modify
or amend in any respect any obligations of the Company or any of its
Subsidiaries, or any rights of or benefits to the Buyer or any other Person, in
any agreement entered into prior to the date hereof between or among the Company
and/or any of its Subsidiaries and the Buyer, or any instruments the Buyer
received from the Company and/or any of its Subsidiaries prior to the date
hereof, and all such agreements and instruments shall continue in full force and
effect. Except as specifically set forth herein or therein, neither the Company
nor the Buyer makes any representation, warranty, covenant or undertaking with
respect to such matters. For clarification purposes, the Recitals are part of
this Agreement. No provision of this Agreement may be amended other than by an
instrument in writing signed by the Company and the Buyer.  No waiver shall be
effective unless it is in writing and signed by an authorized representative of
the waiving party.  Other than the Transaction Documents, the Company has not,
directly or indirectly, made any agreements with the Buyer relating to the terms
or conditions of the transactions contemplated by the Transaction Documents
except as set forth in the Transaction Documents. Without limiting the
foregoing, the Company confirms that, except as set forth in this Agreement or
the other Transaction Documents, the Buyer has not made any commitment or
promise or has any other obligation to provide any financing to the Company, any
Subsidiary or otherwise. As a material inducement for the Buyer to enter into
this Agreement, the Company expressly acknowledges and agrees that (i) no due
diligence or other investigation or inquiry conducted by the Buyer, any of its
advisors or any of its representatives shall affect the Buyer’s right to rely
on, or shall modify or qualify in any manner or be an exception to any of, the
Company’s representations and warranties contained in this Agreement or any
other Transaction Document and (ii) unless a provision of this Agreement or any
other Transaction Document is expressly preceded by the phrase “except as
disclosed in the SEC Documents,” nothing contained in any of the SEC Documents
shall affect the Buyer’s right to rely on, or shall modify or qualify in any
manner or be an exception to any of, the Company’s representations and
warranties contained in this Agreement or any other Transaction Document.
 
 
 
19

--------------------------------------------------------------------------------

 
 
(f) Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one (1) Business Day (as defined below) after deposit
with an overnight courier service with next day delivery specified, in each
case, properly addressed to the party to receive the same. The addresses and
facsimile numbers for such communications shall be
 
If to the Company:
 
Cormedix Inc.
1430 U.S. Highway 202, Suite 200
Bedminster, NJ 07921
 
Telephone:  (908) 517-9500
Facsimile:   (908) 429-4307
Attention:  Chief Executive Officer


With a copy (for informational purposes only) to:
 
Wyrick Robbins Yates & Ponton LLP
4101 Lake Boone Trail, Suite 300
Raleigh, NC 27607


Telephone:  (919) 781-4000
Facsimile:  (919) 781-4865
Attention:  Alexander M. Donaldson, Esq.


 
If to the Transfer Agent:
 
VStock Transfer, LLC
18 Lafayette Place
Woodmere, NY 11598


Telephone: (212) 828-8436
Facsimile:  (646) 536-3179
Attention:  Yoel Goldfeder
 
 
 
20

--------------------------------------------------------------------------------

 

 
If to the Buyer, to:
 
Manchester Securities Corp.
40 West 57th Street
New York, NY 10019
 
Telephone: (212) 974-6000
Facsimile:  (212)  478-2476
Attention:  Elliott Greenberg
 
  With a copy (for informational purposes only) to:
 
Kleinberg, Kaplan, Wolff & Cohen, P.C.
551 Fifth Ave., 18th Floor
New York, NY 10176
 
Telephone: (212) 986-6000
Facsimile:  (212) 986-8866
Attention: Max Karpel, Esq.
                 Jonathan Ain, Esq
 


or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change.
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission or (C)
provided by an overnight courier service shall be rebuttable evidence of
personal service, receipt by facsimile or receipt from an overnight courier
service in accordance with clause (i), (ii) or (iii) above, respectively.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
remain closed.
 
 
 
21

--------------------------------------------------------------------------------

 
 
(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and permitted
assigns, including any assignee of any of the Securities. The Company shall not
assign this Agreement or any rights or obligations hereunder without the prior
written consent of the Required Holders, including, without limitation, by way
of a Fundamental Transaction (as defined in the Warrants) (unless the Company is
in compliance with the applicable provisions governing Fundamental Transactions
set forth in the Warrants) or a Fundamental Transaction (as defined in the
Notes) (unless the Company is in compliance with the applicable provisions
governing Fundamental Transactions set forth in the Notes). Provided a Buyer
provides the Company with written notice thereof, a Buyer may assign some or all
of its rights hereunder in connection with any transfer of any of its Securities
without the consent of the Company, in which event such assignee shall be deemed
to be a Buyer hereunder with respect to such assigned rights, provided such
assignment is in compliance with applicable securities laws.
 
(h) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, other than the Indemnitees referred to in Section 7(k).
 
(i) Survival. The representations, warranties, agreements and covenants shall
survive the Closing.  The Buyer shall be responsible only for its own
representations, warranties, agreements and covenants hereunder.
 
(j) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
 
(k) Indemnification.
 
(i) In consideration of the Buyer’s execution and delivery of the Transaction
Documents and acquiring the Securities thereunder and in addition to all of the
Company’s other obligations under the Transaction Documents, the Company shall
defend, protect, indemnify and hold harmless the Buyer and each holder of any
Securities and all of their stockholders, partners, members, officers,
directors, employees and direct or indirect investors and any of the foregoing
Persons’ agents or other representatives (including, without limitation, those
retained in connection with the transactions contemplated by this Agreement)
(collectively, the “Indemnitees”) from and against any and all actions, causes
of action, suits, claims, losses, costs, penalties, fees, liabilities and
damages, and expenses in connection therewith (irrespective of whether any such
Indemnitee is a party to the action for which indemnification hereunder is
sought), and including reasonable attorneys’ fees and disbursements (the
“Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Company or any Subsidiary in any of the
Transaction Documents, (b) any breach of any covenant, agreement or obligation
of the Company or any Subsidiary contained in any of the Transaction Documents,
(c) any untrue statement or alleged untrue statement of a material fact
contained, or incorporated by reference, in a registration statement or any
amendment thereto or any omission or alleged omission to state therein, or in
any document incorporated by reference therein, a material fact required to be
stated therein or necessary to make the statements therein not misleading, (d)
any untrue statement or alleged untrue statement of a material fact contained,
or incorporated by reference, in any prospectus, any Issuer free writing
prospectus, or in any amendment thereof or supplement thereto, or in any “issuer
information” (as defined in Rule 433 under the Securities Act) of the Company,
which “issuer information” is required to be, or is, filed with the SEC or
otherwise contained in any free writing prospectus, or any amendment or
supplement thereto, or any omission or alleged omission to state therein, or in
any document incorporated by reference therein, a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, (e) any violation of
United States federal or state securities laws or the rules and regulations of
the Principal Market or any Eligible Market in connection with the transactions
contemplated by this Agreement, the Warrants, the Amended Warrants and the Notes
by the Company or any of its Subsidiaries, affiliates, officers, directors or
employees or (f) any cause of action, suit or claim brought or made against such
Indemnitee by a third party (including for these purposes a derivative action
brought on behalf of the Company or any Subsidiary)  and arising out of or
resulting from (i) the execution, delivery, performance or enforcement of any of
the Transaction Documents, (ii) any transaction financed or to be financed in
whole or in part, directly or indirectly, with the proceeds of the issuance of
the Securities, (iii) any disclosure properly made by the Buyer pursuant to
Section 5(g), or (iv) the status of the Buyer or holder of the Securities as an
investor in the Company pursuant to the transactions contemplated by the
Transaction Documents. To the extent that the foregoing undertaking by the
Company may be unenforceable for any reason, the Company shall make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law.
 
(ii) Promptly after receipt by an Indemnitee under this Section 7(k) of notice
of the commencement of any action or proceeding (including any governmental
action or proceeding) involving an Indemnified Liability, such Indemnitee shall,
if a claim in respect thereof is to be made against the Company under this
Section 7(k), deliver to the Company a written notice of the commencement
thereof, and the Company shall have the right to participate in, and, to the
extent the Company so desires, to assume control of the defense thereof with
counsel mutually satisfactory to the Company and the Indemnitee; provided,
however, that an Indemnitee shall have the right to retain its own counsel with
the fees and expenses of such counsel to be paid by the Company if: (i) the
Company has agreed in writing to pay such fees and expenses; (ii) the Company
shall have failed promptly to assume the defense of such Indemnified Liability
and to employ counsel reasonably satisfactory to such Indemnitee in any such
Indemnified Liability; or (iii) the named parties to any such Indemnified
Liability (including any impleaded parties) include both such Indemnitee and the
Company, and such Indemnitee shall have been advised by counsel that a conflict
of interest is likely to exist if the same counsel were to represent such
Indemnitee and the Company (in which case, if such Indemnitee notifies the
Company in writing that it elects to employ separate counsel at the expense of
the Company, then the Company shall not have the right to assume the defense
thereof and such counsel shall be at the expense of the Company), provided
further, that in the case of clause (iii) above the Company shall not be
responsible for the reasonable fees and expenses of more than one (1) separate
legal counsel for such Indemnitee. The Indemnitee shall reasonably cooperate
with the Company in connection with any negotiation or defense of any such
action or Indemnified Liability by the Company and shall furnish to the Company
all information reasonably available to the Indemnitee which relates to such
action or Indemnified Liability. The Company shall keep the Indemnitee
reasonably apprised at all times as to the status of the defense or any
settlement negotiations with respect thereto. The Company shall not be liable
for any settlement of any action, claim or proceeding effected without its prior
written consent, provided, however, that the Company shall not unreasonably
withhold, delay or condition its consent. The Company shall not, without the
prior written consent of the Indemnitee, consent to entry of any judgment or
enter into any settlement or other compromise which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnitee of a release from all liability in respect to such Indemnified
Liability or litigation, and such settlement shall not include any admission as
to fault on the part of the Indemnitee. Following indemnification as provided
for hereunder, the Company shall be subrogated to all rights of the Indemnitee
with respect to all third parties, firms or corporations relating to the matter
for which indemnification has been made. The failure to deliver written notice
to the Company within a reasonable time of the commencement of any such action
shall not relieve the Company of any liability to the Indemnitee under this
Section 7(k), except to the extent that the Company is materially and adversely
prejudiced in its ability to defend such action.
 
 
 
22

--------------------------------------------------------------------------------

 
 
(iii) The indemnification required by this Section 7(k) shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received or Indemnified Liabilities are
incurred.
 
(iv) The indemnity agreement contained herein shall be in addition to (A) any
cause of action or similar right of the Indemnitee against the Company or
others, and (B) any liabilities the Company may be subject to pursuant to the
law.
 
(l) Construction. The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rules of
strict construction will be applied against any party.  No specific
representation or warranty shall limit the generality or applicability of a more
general representation or warranty. Each and every reference to share prices,
shares of Common Stock and any other numbers in this Agreement that relate to
the Common Stock shall be automatically adjusted for any stock splits, stock
dividends, stock combinations, recapitalizations or other similar transactions
that occur with respect to the Common Stock after the date of this Agreement.
 
(m) Remedies.  The Buyer and each holder of any Securities shall have all rights
and remedies set forth in the Transaction Documents and all rights and remedies
which such holders have been granted at any time under any other agreement or
contract and all of the rights which such holders have under any law. Any Person
having any rights under any provision of this Agreement shall be entitled to
enforce such rights specifically (without posting a bond or other security), to
recover damages by reason of any breach of any provision of this Agreement and
to exercise all other rights granted by law. Furthermore, the Company recognizes
that in the event that it or any Subsidiary fails to perform, observe, or
discharge any or all of its or such Subsidiary’s (as the case may be)
obligations under the Transaction Documents, any remedy at law may prove to be
inadequate relief to the Buyer. The Company therefore agrees that the Buyer
shall be entitled to seek specific performance and/or temporary, preliminary and
permanent injunctive or other equitable relief from any court of competent
jurisdiction in any such case without the necessity of proving actual damages
and without posting a bond or other security.
 
(n) Withdrawal Right. Notwithstanding anything to the contrary contained in (and
without limiting any similar provisions of) the Transaction Documents, whenever
the Buyer exercises a right, election, demand or option under a Transaction
Document and the Company or any Subsidiary does not timely perform its related
obligations within the periods therein provided, then the Buyer may rescind or
withdraw, in its sole discretion from time to time upon written notice to the
Company or such Subsidiary (as the case may be), any relevant notice, demand or
election in whole or in part without prejudice to its future actions and rights.
 
(o) Payment Set Aside; Currency.  To the extent that the Company makes a payment
or payments to the Buyer hereunder or pursuant to any of the other Transaction
Documents or the Buyer enforces or exercises its rights hereunder or thereunder,
and such payment or payments or the proceeds of such enforcement or exercise or
any part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside, recovered from, disgorged by or are required to be
refunded, repaid or otherwise restored to the Company, a trustee, receiver or
any other Person under any law (including, without limitation, any bankruptcy
law, foreign, state or federal law, common law or equitable cause of action),
then to the extent of any such restoration the obligation or part thereof
originally intended to be satisfied shall be revived and continued in full force
and effect as if such payment had not been made or such enforcement or setoff
had not occurred.  Unless otherwise expressly indicated, all dollar amounts
referred to in this Agreement and the other Transaction Documents are in United
States Dollars (“U.S. Dollars”), and all amounts owing under this Agreement and
all other Transaction Documents shall be paid in U.S. Dollars. All amounts
denominated in other currencies (if any) shall be converted in the U.S. Dollar
equivalent amount in accordance with the Exchange Rate on the date of
calculation. “Exchange Rate” means, in relation to any amount of currency to be
converted into U.S. Dollars pursuant to this Agreement, the U.S. Dollar exchange
rate as published in the Wall Street Journal on the relevant date of
calculation.
 
(p) Maximum Payments. Nothing contained in any of the Notes shall be deemed to
establish or require the payment of a rate of interest or other charges in
excess of the maximum permitted by applicable law. In the event that the rate of
interest required to be paid or other charges under any of the Notes exceeds the
maximum permitted by such law, such rate and such charges, to the extent
applicable, shall be automatically reduced to the maximum rate and charges, as
applicable, permitted by applicable law, without further action by the parties
hereto, and any payments or amounts actually received by the holder thereof in
excess of such maximum shall be refunded to the Company, which refund may be
accomplished, at the option of the Company, by credit against amounts owed by
the Company to such holder or by actual return to the Company by such holder.
 


 
[signature pages follow]
 
 
 
 
23

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Buyer and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.
 

 
CORMEDIX INC.
         
 
By:
/s/ Randy Milby     Name: Randy Milby     Title: Chief Executive Officer        
 


 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Buyer and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.
 

 
BUYER:
 
MANCHESTER SECURITIES CORP.
           
By:
/s/ Elliott Greenberg     Name:  Elliott Greenberg     Title: Vice President    
     

 
 

--------------------------------------------------------------------------------

 